Judgment affirmed, with costs. The question before this court has been determined in favor of the respondents by the opinions of Willard Bartlett, Ch. J., and Collin, J. (in the latter of which Hiscoek and Cardozo, JJ., concur), in Matter of Klaizl (216 N. Y. 83), and by the refusal of the Court of Appeals on February 26, 1924, to allow an appeal to that court in Coleman v. Coleman (207 App. Div. 876). All concur. Present ■ — ■ Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ. [133 Misc. 236.]